Citation Nr: 1028713	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board in May 2006, when it was 
remanded for additional development.

The Board's May 2006 remand directed the issuance of VCAA notice, 
an attempt to obtain outstanding post-service treatment records, 
and appropriate action to schedule the Veteran for a VA 
examination.  All of these actions have been completed; although 
the Veteran failed to report for the VA examination, no good 
cause has been shown for this failure and appropriate action to 
schedule the Veteran was completed.  Additionally, the sought 
records were obtained and associated with the claims-file, and 
the appropriate VCAA notice was provided to the Veteran.  The 
Board finds that the directives of the May 2006 remand have been 
substantially complied with.


FINDING OF FACT

The Veteran does not have residuals of a left knee injury shown 
to have been caused or aggravated by his active duty service.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In letters sent in July 2006 November 2008, the claimant 
was informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, these letters 
advised the Veteran of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that these letters were sent to the 
appellant prior to the most recent RO-level readjudication of the 
claim, as evidenced by the May 2010 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds 
that all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely November 2008 VCAA letter 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent evidence.  
All available pertinent records, in-service, private, and VA, 
have been obtained.

In accordance with the Board's prior remand, the Veteran was 
scheduled for a VA examination as is documented in correspondence 
in the claims-file, including documentation dated in May 2010.  
The claims file documents that the Veteran failed to report for 
this examination and did not reply to the attempt to contact him, 
although the Veteran did respond to other correspondence (such as 
the VCAA notice) since the time of the Board's remand.  A 
supplemental statement of the case was issued in May 2010 clearly 
indicating that the Veteran had failed to report for this 
examination, but the Veteran has made no request to reschedule 
the examination and has made no statement of good cause for 
failing to report.

When a Veteran fails without good cause to report for a necessary 
VA examination requested by VA in conjunction with a claim, VA is 
not obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  There is no legal or 
regulatory requirement that VA make further efforts to schedule 
an examination.  The consequence in this case of the Veteran's 
failure without good cause to report for the VA examination is 
that his claim for service connection must be decided on the 
basis of the other relevant evidence on file.  38 C.F.R. 
§ 3.655(b).  While VA has a duty to assist the veteran in the 
development of his claim, the Veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, 
the Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran has claimed entitlement to service connection for 
residuals of a left knee injury.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The nature and extent of any current chronic disability of the 
Veteran's left knee is somewhat unclear; this is due in part to 
the Veteran's failure to report for a VA examination scheduled to 
evaluate the claimed left knee disability.

Post-service medical treatment records include a July 2004 report 
showing that the Veteran's left knee was x-rayed and findings 
were interpreted to show a "[n]ormal knee."  An April 2005 report 
shows that the Veteran was again seen for left knee pain, and 
examination led to a medical impression of internal derangement 
of knee medical meniscus.  A November 2005 report shows that the 
Veteran complained of left knee pain that he described as 
occurring "on/off since 1991."  The Board finds that the 
description of symptoms dating back to 1991 appears to be 
information provided by the Veteran and that there is no 
suggestion that the medical practitioner had access to objective 
information of such a medical history; the Board will later 
address the significance of the Veteran's lay contention of 
apparently non-continuous episodes of left knee pain over the 
years.  The physician noted pain on motion with "mild crepitice 
[sic]."  None of the post-service treatment records contain any 
information that medically identifies any service-related 
etiology for any chronic left knee disability.

Service treatment records do not establish the onset of any 
chronic left knee disability during service.  An April 1991 
service treatment record shows that the Veteran complained of 
"mild discomfort" in his left knee.  Clinical findings from 
medical inspection are noted in detail, and an assessment of "MCL 
strain" was determined.  The prescribed treatment included a note 
that the Veteran was instructed to return to the clinic in two 
weeks if the symptoms were not resolved.  There is no suggestion 
of any follow-up treatment or consultation.  The Board finds that 
the absence of any findings suggesting chronic disability at the 
time the symptoms were medically evaluated, together with the 
absence of any follow-up treatment when the Veteran was 
instructed to return to clinic for any persisting symptoms, 
strongly suggests that no chronic left knee disability resulted 
from this episode of acute left knee complaints.

The Board notes that there is no other suggestion of any left 
knee problems in the service treatment records.  An April 2003 
medical history questionnaire from near the time of the Veteran's 
retirement from military service contains no reference to or 
suggestion of a left knee problem.  Reviewed in their entirety, 
the Veteran's service treatment records strongly suggest that 
neither trained medical professionals nor the Veteran himself 
believed that he suffered from a chronic left knee disability 
during military service or at the conclusion of his time in 
service.

The Board is thus presented with an evidentiary record which does 
not support a finding of service connection for a left knee 
disability.  The record fails to show that a chronic left knee 
disability manifested during service or that the Veteran 
currently suffers from a chronic left knee disability that has 
been medically etiologically linked to service.  The Board again 
acknowledges that a VA examination with etiology opinion could 
have shed light on the etiological matters in this case and 
provided significant new information, but as discussed above the 
Veteran failed to report for a VA examination.  Unfortunately, 
the available evidence of record does not establish that any 
current chronic left knee disability had onset during military 
service or has been medically etiologically linked to service.

Because the probative weight of the evidence is against finding 
that any current chronic left knee disability manifested during 
the Veteran's military service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for residuals of a left knee injury.

The Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings discussed above with regard to the issue 
on appeal.  The Board acknowledges that the claims file contains 
a quantity of other medical records, but none of the information 
in these records weighs against the findings discussed above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that he suffers from a chronic left knee disability 
that is etiologically related to his military service.  As a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or clinical 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms which 
may be related to the claimed disability on appeal.  In this 
regard, the Board acknowledges the Veteran's statement to a 
medical treatment provider, documented in a November 2005 record, 
that he has experienced left knee pain "on/off since 1991"  An 
April 2004 written statement from the Veteran contains a similar 
account of an in-service injury followed by pain experienced 
"from time-to-time" since that time.  However, the credibility 
of the Veteran's statements regarding a continuity of symptoms 
made during the course of seeking monetary benefits is diminished 
by the service treatment records which show no ongoing knee 
complaints after 1991.  The Veteran's statements regarding 
continuing symptoms are inconsistent with the contemporaneous 
medical records which show no further knee complaints, although 
the Veteran had the opportunity and was in fact instructed to 
return for additional treatment if his knee problems continued.  

From the available evidence, the contemporaneous service 
treatment records are highly probative evidence with regard to 
the Veteran's health during the time of service; as discussed 
above, these service treatment records do not show any chronic 
left knee disability manifested during service.  The post-service 
medical evidence does not establish that the Veteran has any 
current chronic left knee disability as residual of an in-service 
injury, or otherwise etiologically linked to service.  Even 
considering the Veteran's lay testimony with regard to the 
matters he is competent to address, the totality of the evidence 
weighs against the claim of entitlement to service connection in 
this case.  In this case, the Board finds that the preponderance 
of the available probative evidence of record weighs against 
finding any nexus in this case.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
residuals of a left knee injury.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


